Citation Nr: 1737710	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-17 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an initial rating in excess of 60 percent for coronary artery disease, on an extraschedular basis. 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1968 to December 1970.  He served in Vietnam and his awards and decorations include the Purple Heart, Air Medal with V Device, Bronze Star Medal, National Defense Service Medal, and Vietnam Service Medal with Four Bronze Service Stars.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In August 2016, the Board remanded the case for additional development, which has been completed.  The matters have since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System and the Virtual VA electronic claims file.


FINDINGS OF FACT

1. For the initial appeal period, the Veteran's coronary artery disease was manifested by a minimum workload of 5 METS resulting in dyspnea, fatigue, angina, dizziness, syncope and a left ventricular ejection fraction of 40 percent, but did not individually or cumulatively present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render the schedular rating criteria inadequate or its application impractical.

2. The Veteran's service-connected disabilities have not prevented him from securing or following a substantially gainful occupation.





CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 60 percent for coronary artery disease, on an extraschedular basis, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2016).

2. The criteria for entitlement to a TDIU have not been met.  38 C.F.R. §§ 3.159, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Prior to the initial adjudication of the claim in August 2012, the RO satisfied its duty to notify the Veteran.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b)(1). 

VA's duty to assist contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159.  VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Relevant service treatment and post-service medical records have been associated with the claims file.  Moreover, the record reflects substantial compliance with the Board's August 2016 remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).  Also, the Veteran was afforded several VA examinations which are fully adequate.  The evidence of record does not indicate that there has been a material change in the severity of the Veteran's service-connected coronary artery disease since he was last examined.  38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  Hence, the duties to notify and to assist have been met.

Law and Analysis

Extraschedular Rating - Coronary Artery Disease

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Ratings are assigned based on the average impairment of earning capacity resulting from a service-connected disability.  38 C.F.R. § 4.1.  Where two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Where, as here, the question for consideration is a higher initial rating since the grant of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

The Veteran's service-connected coronary artery disease is rated as 60 percent pursuant to the criteria of 38 C.F.R. § 4.104, Diagnostic Code 7005.  

Under Diagnostic Code 7005, a 60 percent rating for coronary artery disease is warranted for more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104.  A 100 percent rating for coronary artery disease is warranted for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.  

VA's rating schedule will apply unless there is such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  Under those circumstances, where the schedular evaluations are found to be inadequate, a veteran's claim may be referred to the VA Director of the Compensation Service (Director) for extraschedular consideration and awarded a rating higher than that encompassed by the schedular criteria.  38 C.F.R. § 3.321 (b)(1).  

Such extraschedular consideration requires a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. 38 C.F.R. § 3.321 (b)(1) (governing norms include "marked interference with employment" and "frequent periods of hospitalization").  If the factors of steps one and two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the veteran's disability picture requires assignment of an extraschedular rating.  Id.  Here, upon the August 2016 Board remand, the RO referred the Veteran's claim for extraschedular consideration in February 2017.  

The pertinent evidence of record includes post-service treatment records, VA examination reports, and the Veteran's lay statements.  

The Veteran's coronary artery disease was diagnosed in September 1997.  In August 2008, a stress echo test was performed.  His diagnostics were a left ventricular ejection fraction of 50 percent and METs of 8.3 that was limited by fatigue.  See also November 2010 Ischemic Heart Disease (IHD) Disability Benefits Questionnaire.

A September 2009 New Patient VA Progress Note documented the Veteran did not have any chest pain, palpitations, or dyspnea on exertion.

The Veteran was afforded a VA examination in January 2010.  The examiner noted the Veteran had a history of "blockage" in 1995 but he did not have a history of cardiac trauma, cardiac neoplasm, congestive heart failure, dizziness or syncope.  Additionally, the Veteran had a history of myocardial infarction, fatigue and dyspnea on moderate exertion.  On examination, there was no evidence of congestive heart failure or pulmonary hypertension.  His estimated activity level was between 5 and 7 METs. He had a left ventricular ejection fraction of 62 percent as reported in a February 2010 echocardiogram.  He was diagnosed with coronary artery disease status post inferior wall myocardial infarction (or ischemic heart disease).  He stated that a lack of stamina, weakness, or fatigue mildly affected his daily activities such as chores, shopping, cutting wood, mowing the lawn, and working on tractors.  

A June 2012 echocardiogram documented the Veteran's left ventricular ejection fraction as 55 percent.  Shortly thereafter, the Veteran underwent a catherization that resulted in an ejection fraction of 40 percent.  See February 2013 Cardiology VA Progress Notes.

A stress test was performed in September 2012.  His left ventricular ejection fraction was 42 percent. 

In April 2013, a VA examiner found the Veteran's METs were between 3 and 5, with dyspnea and fatigue.  The Veteran reported that his ischemic heart disease impacted his ability to work because physical exertion resulted in palpitations and shortness of breath and he required frequent rest breaks.  Although he did not exercise, he could walk his dogs up "a 150 incline" and back every morning.  He did his own housekeeping, laundry and grocery shopping.  However, he reported recently getting chest pains after unloading groceries from his truck.  He described that he occasionally became dizzy with standing up and felt off balance before walking.  The examiner concluded that this was typical of orthostatic hypotension and was not cardiac induced.  The examiner found that with a normal left ventricular ejection fraction of 55 percent, the Veteran's cardiac condition did not limit his ability to obtain or maintain gainful employment of any kind.  The examiner stated that the Veteran, however, would be more productive in a deconditioned state and in a sedentary occupation.  The examiner added that because the Veteran also had PTSD, emphysema, and led a sedentary lifestyle, these factors led to the Veteran's deconditioning and impacted his energy level and exercise capability.
  
An additional stress test was performed in January 2014.  The Veteran had a left ventricular ejection fraction of 53 percent.

In November 2016, a VA examiner reported that the Veteran had coronary artery disease, myocardial infarction, and a mitral heart valve condition.  Congestive heart failure, arrhythmia, infectious cardiac conditions, and pericardial adhesions were not present.  The Veteran had a percutaneous coronary intervention (angioplasty) in 2010.  However, he did not have any other hospitalizations for the treatment of heart conditions (other than for non-surgical and surgical procedures described above).  There was no evidence of cardiac hypertrophy or dilatation.  His METs level was 1 to 3 METs with dyspnea.  The Veteran's heart condition impacted his ability to work because the Veteran could not perform strenuous activity.  Thus, the examiner noted that the Veteran was employable in sedentary positions without any restrictions.

In March 2017, the Director stated that based on the totality of the evidence on record, as cited above, there was no foundation for an extraschedular evaluation for a disability rating in excess of 60 percent for coronary artery disease.  The Director noted that the Veteran quit working in February 2011 because of the effects of his service-connected PTSD and coronary artery disease.  Although the medical evidence showed the Veteran's physical occupational activity to be limited, the Director found that there was no preclusion to sedentary occupational activity.  Moreover, the Director concluded that the medical evidence did not show a marked interference with work, frequent hospitalization, or unusual or exceptional disability pattern that would render application of the regular rating criteria as impractical.

Here, the Board agrees with the Director that entitlement to an extraschedular rating for the Veteran's service-connected coronary artery disease is not warranted.  In so finding, the Board observes that the Veteran's coronary artery disease resulted in a minimum workload of 5 METs and left ventricular ejection fraction of 40 percent.  Additionally, the Board acknowledges the Veteran's lay assertions of periodic heart pain, shortness of breath with walking, fatigue, dizziness, and faintness as symptoms of his coronary artery disease.  See November 2010 VA Form 21-4138 Statement In Support of Claim; June 2011 Notice of Disagreement; August 2012 VA Form 21¬4138 Statement In Support of Claim; April 2017 VA Form 21¬4138 Statement In Support of Claim.  However, the 60 percent rating assigned for the initial rating period already contemplates a left ventricular ejection fraction of 40 percent as well as a workload of 5 METs that results in dyspnea, fatigue, heart pain, dizziness, and fainting.  Moreover, the level of severity and symptomatology shown on examination and reported by the Veteran, such as numbness in his fingers, loss of feeling in his foot and thigh, and three blockages in his arteries, do not present an exceptional or unusual disability picture.  The Board finds that there are no characteristics or manifestations shown that are outside the purview of the applicable rating criteria or is so exceptional as to render the criteria inapplicable.

To the extent that the Veteran claims marked interference with employment, the Board acknowledges that the Veteran's coronary artery disease interfered with the Veteran's level of physical activity and limited him to sedentary work.  His coronary artery disease, at least in part, interfered with his ability to perform certain work duties, and precluded certain types of employment, such as working full-time as a sub-contract laborer.  However, the Veteran's disability picture is complicated by other lifestyle choices and health issues, including his service-connected posttraumatic stress disorder (PTSD).  See Dr. G. S.'s May 2009 Letter.  More importantly, the Board finds that the level of interference shown is contemplated by the disability evaluation already assigned.  In that regard, disability evaluation percentages "represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations" and "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) ("A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.").

The Board further notes that that the evidence does not establish frequent hospitalization for his coronary artery disease.  Certainly, he has sought treatment requiring a few hospitalizations; however, a finding of frequent hospitalization for his coronary artery disease is not substantiated in the record. 

Finally, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that the collective impact or combined effect of the Veteran's service-connected coronary artery disease and PTSD does not present an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In denying an extraschedular rating, the Board finds that there is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

TDIU

A total disability rating for compensation based on a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The central inquiry is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993). Consideration shall be given to the Veteran's level of education, special training, and previous work experience.  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

Initially, the Board finds that the Veteran meets the schedular requirement for the award of a TDIU as he is service-connected for PTSD, rated as 70 percent disabling from August 15, 2013, 30 percent disabling from June 22, 1011, and 10 percent disabling from February 27, 2009; and coronary artery disease, rated as 60 percent disabling from February 27, 2009.  His combined disability rating is 90 percent.  

The Veteran reported on his February 2012 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, that his service-connected disabilities prevented him from securing or following any substantial gainful occupation.  He was employed full-time as a sub-contract laborer from October 2009 to February 2011 when he became too disable to work.  From January 2008 to July 2009, he worked variable part-time hours as a truck driver, parts inspector, and pool maintenance.  

In a May 2009 medical opinion, the Veteran's private physician opined that memory problems, major depressive disorder, a myocardial infarction, hepatitis B, gastroesophageal reflux, hyperlipidemia, low back pain secondary to a shrapnel wound, PTSD and hearing loss all contributed to the Veteran's inability to maintain employment.  The Veteran's physician did not foresee any future improvement.

At a February 2010 VA examination for his heart condition, the Veteran reported he had retired in December 2008 and was on disability for memory impairment.

Upon VA examination in April 2013, the Veteran reported that his ischemic heart disease impacted his ability to work.  He stated that his job as a truck driver for three months caused too much stress.  Additionally, he stated that he could not work because he needed to take frequent rest breaks because of exertion, fatigue, palpitations, and shortness of breath.  He stated that he led a sedentary lifestyle because he did not have a lot of energy.  The examiner found that the Veteran's left ventricular ejection fraction of 55 percent was normal and that the Veteran's cardiac condition should not limit his ability to obtain or maintain gainful employment of any kind.  The examiner concluded that the Veteran would be more productive in his deconditioned state in a less physically demanding, sedentary occupation that would not require lifting and carrying more than 35 pounds, bending over and stooping.

Again, a November 2016 VA examiner concluded that the Veteran's heart condition impacted his ability to work because the Veteran could not perform strenuous activity.  However, the examiner stated that the Veteran could be employed in a sedentary position without restrictions.

On VA examination in September 2011, the Veteran's service-connected PTSD resulted in occupational and social impairment due to mild or transient symptoms that decreased the Veteran's work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  The Veteran reported that he could earn up to $1000 monthly, but stated he did not think he could work even if he found a job because he physically tired easily and experienced shortness of breath.
 
At an April 2013 VA PTSD examination, the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although he generally functioned satisfactorily with normal routine behavior, self-care and conversation. Historically, the Veteran's PTSD symptoms were likely a mild to moderate obstacle to his work performance.  The examiner stated that the Veteran's psychiatric symptoms had not been the cause of his unemployment, as that was due to the Veteran's increased fatigue and other medical symptoms secondary to his heart condition.  Citing a September 2009 VA examination, the examiner concluded that Veteran had a consistent record of finding gainful employment although he was currently working through a temp agency.  Additionally, the Veteran's symptoms did not appear to be severe enough to preclude his engagement in a number of occupational endeavors, many of which were illegal by his own account and well beneath his potential as was demonstrated when he was taken into Officer Candidate School at a very early age.  It was deemed most likely that the Veteran's reported illicit drug use and itinerant life-style or 'travel-bug' had impacted his generally poor occupational achievements more than his PTSD. 
 
Similarly, March 2014 and December 2016 VA examiners stated that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although he generally functioned satisfactorily with normal routine behavior, self-care and conversation.  Although the Veteran stated that he did not think he could work if he wanted to because of heart and interpersonal problems, he worked around his house, played with his dogs, and was "intellectually capable of cerebral work."  The examiners concluded that the Veteran would be capable of performing some work and should be able to work if able to do so independently.

Here, the Board finds that an award of TDIU is not warranted.  In so finding, the Board has considered the VA examiners determination that the Veteran was employable in sedentary occupations and that he had the intellect and independence to work.  PTSD symptoms mildly affected the Veteran's work performance and coronary artery disease imposed only physical limitations on his ability to work.  Moreover, the Board notes that the Veteran's service-connected disabilities were not of such severity that all forms of employment were precluded.  The Board observes that the Veteran retired in December 2008 due to mental health issues.  See September 2009 Social Security Administration (SSA) Disability Determination and Transmittal.  However, it was approximately two to three years later when he asserted that he was too disabled to work because of his PTSD and coronary artery disease and subsequently stopped working in 2011.  Although the Veteran's employment history indicates that he engaged in mostly physically demanding jobs, his educational background including Army engineering officer candidate training, as well as lay assertions regarding his occupational endeavors and lifestyle, support his ability to secure or follow a substantial and gainful occupation that is not physically demanding.  See Disability Report - Adult - Form SSA-3368, Section 2.  

The Board acknowledges the Veteran's lay statements clarifying the above VA examiners' findings and his previous lay assertions regarding entitlement to a TDIU.  See April 2017 VA Form 21¬4138 Statement In Support of Claim. Although the Veteran believes that he cannot secure or follow a substantially gainful occupation as a result of his service-connected disabilities, the probative weight of the evidence is against the claim.  The Board emphasizes that the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose, 4 Vet. App. at 363.  In the absence of probative evidence to the contrary, other than the Veteran's own contentions, the Board finds that unemployability due to coronary artery disease and PTSD, alone, has not been shown.  

In denying an award of TDIU, the preponderance of the evidence weighs against a finding that the Veteran's service-connected disabilities alone render him unable to obtain and retain substantially gainful employment, nor is the evidence in a state of equipoise on that question.  As such, the Veteran's claim for a TDIU is denied.  


ORDER

Entitlement to an initial rating in excess of 60 percent for coronary artery disease, on an extraschedular basis, is denied.

Entitlement to TDIU is denied.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


